NOTE: This order is nonprecedential

United States Court of Appeals
for the Federal Circuit

EMD MILLIPORE CORPORATION
(FORMERLY KNOWN AS MILLIPORE
CORPORATION),
Plaintiff-Appellant,

V.

W.L. GORE & ASSOCIATES, INC.,
Defendant-Appellee.

2011-1029, 2012-1371

Appeals from the United States District Court for the
District of Massachusetts in case no. 09-CV-10765, Judge
Douglas P. Woodlock.

ON MOTION

ORDER

Mil]ipore Corporation moves to withdraw Patrick A.
Quinlan as of counsel

Upon consideration thereof,
IT IS ORDERED THATZ
T]:1e motion is granted.

EMD MILLIPORE v_ WL GORE & ASSOC 2

FOR THE COURT

 1 6  /sf Jan Horbaly
Date J an Horbaly
Clerk

ccc Susan G.L. Glovsky, Esq.
James W. Poradek, Esq.

21 t FILED
s u.s. coun'r o\= APPEALs Fon
THEFEnERALclncul¥

MAY 16 2012

JAN HURBALY
CLEHK